DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3 require a radical polymerization control agent represented by formulas (1-3), as instantly defined.  Per the definitions for substituent R in formulas (1-
), can be a C1-C15 alkoxyalkyl group, a C1-C15 hydroxyalkyl group, a C7-14 aryloxyalkyl group, or a C2-C13 substituted carbonyl group, among others listed.  However, from formula (1-3) it is unclear if/when R is chosen to be an alkoxylalkyl group, if applicant intends for the substituent R to be just an C1-15 alkyl group thereby making the OR substituent an alkoxyl group, or if applicant intends for the alkoxy portion of the alkoxyalkyl group to be a terminal group, such that the OR moiety would be -OC(1-15)-OCH3, i.e., an ether type grouping?    It is unclear when a C1-15 
	Regarding claims 1 and 4, both claims set forth the limitation “provided that a pair of adjacent Xs are optionally mutually bonded to form a saturated or unsaturated 6-member ring”:  as written, it is unclear what and/or when the positively stated condition (from the limitation “provided that”) is to be satisfied since the statement following the condition is an optional, i.e., mutually bonded to form a saturated or unsaturated ring as defined.  Clarification is requested.  
	Regarding claims 15-16, said claims require applying heat energy to said composition as found in claim 13, said claim also states under irradiation with light rays containing light within a specific wavelength range (300 nm to 500 nm).  It is unclear if applicant intends to apply both a heating step and an irradiation step?  Is applicant intending for the claim to mean the heat applied is produced from the irradiation with light within said specific range?  If so, it is unclear if and how said light wavelength range produces said heat since it is not within the thermal radiation range of 700 nm to 1 mm (infrared radiation).  Is applicant intending for the heat applied to be generated by irradiation, wherein the production and movement of radicals produced by said radiation initiation/activation produces said applied heat energy to said composition?  Clarification is requested. 
	Regarding claim 17, said claim requires applying heat energy to said composition as found in claim 13 to conduct radical polymerization, as well as, irradiating a specific region with light rays having a wavelength range from 300 nm to 500 nm so that the radical polymerization proceeds only in the specific region.  It is unclear how may polymerization steps applicant intends in said method.  Does applicant intend for there 
	It is unclear in claim 19 what applicant intends to be shielded. Does applicant intend for the substrate to be shielded from the polymerizable composition?  Does applicant intend for the coated film having the composition applied on said substrate, prior to irradiation with light, to be shielded?  Does applicant intend for the light within the wavelength range 300 nm to 500 nm be shielded?  It is unclear how many irradiation steps applicant intends the method of claim 19 to have?  It is unclear, as written, if said light radiation is to be shielded in the claimed wavelength range; how, simultaneously, also, applying light energy having the same wavelength range can conduct/produce the polymerization only in a portion of light within the same wavelength range (300 nm to 500 nm).  Clarification is requested. 
	In claim 20, it is unclear how may irradiation exposures and polymerization steps applicant intends for in said method.  The claim requires irradiating the composition of claim 14 with light (as written any wavelength of light) to initiate polymerization to conduct radical polymerization, as well as, requiring a specific region [of said composition] to be irradiated with light having a wavelength range from 300 nm to 500 nm wherein polymerization proceeds in only the specific region.  Is applicant intending for a portion of the composition to be partially polymerized while a specific region (arbitrary region) to be fully cured, i.e., a partial polymerization blanketly and a full polymerization/cure in said specific region?  Clarification is requested. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-12, 14, 18 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hiraoka et al (8,926,084).
Hiraoka sets forth polymerizable ink compositions.  Said ink compositions comprise a polymerizable monomer containing at least one of an acrylic acid ester, a methacrylic acid ester, an acrylamide, a methacrylamide or a vinyl ether compound and a strong alkali component that is one of potassium oxide and sodium oxide—see abstract and col. 5, lines 49-50.  In addition, Hiraoka sets forth said ink composition may comprise a photoradical polymerization initiator; a conventional radical polymerization inhibitor; and a pigment—see col. 6, lines 7-46; lines 47-48; and lines 57-61.  As a photoradical polymerization inhibitor the reference sets forth with sufficient specificity the use of 9,10-dimethoxy anthracene in column 6, line 55.  The compound 9,10-dimethoxy anthracene is deemed to anticipate the radical polymerization control agent represented by formula 2 in claim 2, wherein each R is a C1 alkyl group and each X is independently hydrogen (H).  Claim 2 is anticipated.  The ink compositions containing said radical polymerization inhibitor and the disclosed polymerizable compound, wherein Hiraoka explicitly teaches the use of (meth) acrylic acid esters having a SI value of less than 3, as well as, explicitly teachings said (meth) acrylic acid ester having an SI value of less than 3 can be used in combination with other compounds, wherein (meth) acrylic acid esters and amides are specifically taught—see col. 4, lines 6-10 and 47-56 to col. 5, line 32.  Claims 10-11 are deemed anticipated by the teachings of the reference.  The explicit teachings of the use of a photoradical polymerization initiator found in column 6, lines 7-47 anticipates claim 14.  
.  

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Takahashi et al (US 6,093,753). 
Takahashi sets forth curable compositions useful as coatings, adhesive, photoresist and the like.  Said curable compositions comprise sensitizers and radical polymerization inhibitors.  Takahashi sets forth as a useful sensitizer 1-methoxynaphthalene, which anticipates the compound of formula (1) in claim 1, when each X is independently a hydrogen atom and one R is a C1 alkyl group and the other R is a hydrogen atom.  
Takahashi sets forth radical polymerization inhibitors, such as 9,10-dimethoxy anthracene; 2-ethyl-9,10-dimethoxy anthracene; 9-methoxy-10-methyl anthracene; 9,10-diethoxy anthracene; 2-ethyl-9,10-diethoxy anthracene, and other similar alkoxylated anthracene compounds found in col. 14, lines 27-40.  Its deemed 9,10-dimethoxy anthracene anticipates formula (2) in claim 2, when each R is independently a C1 alkyl group and each X is independently a hydrogen atom.  It is deemed 9-methoxy-10-methyl anthracene anticipates formula (3) in claim 3, when R is a C1 alkyl group and the X in position 9 is a methyl (C1 alkyl group) and all other X’s are independently hydrogen atoms.  
Thus claims 1-3 are anticipated.

Claim(s) 4-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Himori et al (JP2013-144786).

ts forth radically polymerizable compositions comprising polycyclic aromatic-containing chain transfer agents.  Said polycyclic aromatic chain transfer agents have the general formula (1)
    PNG
    media_image1.png
    251
    383
    media_image1.png
    Greyscale
, wherein R is independently a hydrogen atom, an alkyl group, aryl group, aralkyl group, a hydroxy group, an alkoxy group and aryloxy group or an halogen atom; X and Y independently can be chosen from hydrogen, hydroxy, an alkyl, an amino or a halogen atom or X and Y can form a saturated or unsaturated 6 member ring which may optionally be further substituted; and n is 1-4.  It is deemed this compound is the same compound as found in instant claim 4.  Himori explicitly sets forth a fused polycycle having the above general formula (1), wherein n is 4, R is hydrogen and X and Y are hydrogen atoms—see [0021].  Thus claim 5 is anticipated.  Himori explicitly teaches a compound of formula (1), seen above, wherein n is 4; R is a hydrogen atom; X is a hydroxy group or a methyl group and Y is a hydrogen atom—see [0023].  Thus claims 6-7 are anticipated.  Himori explicitly teaches general formula (1), as seen above, wherein n is 4, R is a hydrogen atom; X is a chlorine atom; and Y is a chlorine atom or an amino group—see [0024].  Thus claim 8 is anticipated. 
	Himori also sets forth chain transfer agents having general formulas (2) and (3):  
    PNG
    media_image2.png
    285
    458
    media_image2.png
    Greyscale
  (2) and  
    PNG
    media_image3.png
    253
    440
    media_image3.png
    Greyscale
 (3), wherein for formula (2) n is 1-4; R is independently chosen from hydrogen, alkyl, aryl, aralkyl, hydroxy, alkoxy, aryloxy or a halogen; and Q can be hydrogen, an alkyl group or a halogen atom and wherein for formula (3) n is 1-4; R is represented by a hydrogen atom, an alkyl group, an aryl group, an aralkyl group, a hydroxy group, an alkoxy group, an aryloxy group, or a halogen atom and Q is represented by hydrogen, alkyl group or a 
	Himori sets forth said compounds are chain transfer agents; however, Himori also sets forth that is it recognized in the prior art that compounds having a benzoquinone structure are known radical polymerization inhibitors—see [0010].  Himori, additionally, sets forth it is known in the art [radical polymerization of monomers to obtain polymers] that radicals are generally generated thru decomposition reactions by applying energy, such as heat and light to a polymer reaction and that it is possible to prevent gelation of said polymers with the use of said chain transfer agents.  Himori also teaches that when compositions comprising monomers such as methacrylic acid esters, acrylic acid esters and/or styrene in combination with said chain transfer agents and a radical initiator (thermal or photoradical) promotion of polymerization can be expected when exposed to both thermal and light exposure—see [0090]; [0106]; [0076]; and [0072].  Thus, it is deemed the compounds as set forth a chain transfer agent by Himori and discussed above inherently have radical polymerization control properties.  In addition, the courts have upheld novel intended use does not impart patentability on an otherwise old or obvious invention—see In re Pearson, 181 USPQ 641.  The courts have also upheld mere discovery or recognition of an inherent property in an old composition cannot give to patentability. A composition must be distinguished from the prior art—see In re Tomlinsin, 150 USPQ 623.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc